NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    CHRISTOPHER L. SMITH, Appellant.

                             No. 1 CA-CR 20-0185
                               FILED 5-13-2021


           Appeal from the Superior Court in Maricopa County
                      No. CR2018-130369-001 DT
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Gracynthia Claw
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Rena P. Glitsos
Counsel for Appellant
                             STATE v. SMITH
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Samuel A. Thumma joined.


F U R U Y A, Judge:

¶1            Defendant Christopher Lee Smith appeals his conviction and
sentence for theft, arguing the superior court erred in denying his motion
for a judgment of acquittal. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2018, Tiaz Young worked for an Amazon subcontractor
under an assumed name. Young shipped pallets of Amazon packages from
a sorting center to a postal office. In April and May of 2018, thirteen pallets
went missing from that sorting center. Amazon connected Young to the
missing pallets using scan logs, pallet assignments, and video surveillance
from the sorting center.

¶3             On April 23, 2018, Young and Smith arrived at a gated storage
facility in Phoenix located six to eight miles from the sorting center. Young
told the manager of the facility that Smith was his brother. Young rented a
small storage unit under his own name and the manager provided him with
a gate access code. Between April 23, 2018 and April 26, 2018, Smith entered
the storage facility at least daily, and typically twice a day. Each day, a large
box truck entered the facility using Young’s gate access code.

¶4           Near the end of April 2018, the manager conducted a routine
“walk-through” of the facility to locate any unsecured storage units. The
manager entered Young’s unlocked unit and saw “hundreds” of Amazon
packages. Shipping labels on the packages listed different delivery
addresses, many with pending ship-by dates. The manager saw a pallet jack
used to move “cargo,” pallets of packages still wrapped for shipping, and
packages with products removed. Finding this suspicious, the manager
took photos of the storage unit and provided them to detectives. Later that
day, Young and Smith rented a larger storage unit at the facility. Young and
Smith moved items to the larger unit using the pallet jack and box truck.

¶5         Between April 28, 2018 and May 9, 2018, the manager saw
Young and Smith repeatedly going to and from the storage unit. Smith


                                       2
                            STATE v. SMITH
                           Decision of the Court

entered the storage facility nearly every day, sometimes twice a day. On
two occasions, video surveillance captured Smith leaving the facility with
flattened boxes and at least one package that appeared to be intact.

¶6            On May 10, 2018, the manager conducted another “walk-
through” of the storage facility. The manager entered Young’s unlocked
storage unit, observing pallets of Amazon packages and the pallet jack.
After the second “walk-through,” the manager provided Young’s rental
agreement, gate entry logs, and screenshots of video surveillance to
detectives. These records showed that, during the relevant period, Young’s
gate access code was used at least thirty times, the “overwhelming
majority” thereof by Young and Smith.

¶7            Detectives confirmed with Amazon that the property seen in
the storage units came from their sorting center in April and May of 2018.
Amazon valued the stolen property at approximately $61,000. Detectives
executed search and seizure warrants and located approximately $15,000
worth of the stolen property. Young fled the state, avoiding apprehension.

¶8            A grand jury indicted Smith on one count of theft of property
valued at $25,000 or more, a class 2 felony offense. At trial, the State
presented testimony and evidence gathered by detectives from Amazon
representatives and the storage facility manager. Smith did not present
evidence or testify at trial, as was his right.

¶9            At the close of the State’s case-in-chief, Smith unsuccessfully
moved for a judgment of acquittal under Rule 20 of the Arizona Rules of
Criminal Procedure (“Rule 20”). Smith argued the State failed to present
sufficient evidence of the requisite mental state. Acknowledging the case
lacked evidence of a “smoking gun,” the superior court nonetheless found
the State presented substantial evidence to support a conviction based on
testimony from the manager and the “sheer number of [] times” Smith
entered the storage facility.

¶10           The jury convicted Smith of the theft of property count as
charged. At sentencing, Smith referred to the superior court’s statements in
denying his Rule 20 motion as mitigation, arguing the court characterized
the State’s case as weak. The court noted the Rule 20 motion would be
denied, if renewed, adding sufficient evidence supported Smith’s
conviction based on accomplice liability. The court found Smith had at least
two prior felony convictions and committed the offense while on probation.
The court sentenced Smith to the presumptive term of 15.75 years’
imprisonment.



                                     3
                              STATE v. SMITH
                             Decision of the Court

¶11         Smith timely appealed, and we have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) §§ 12-120.21(A)(1), 13-4031, and -
4033(A)(1).

                                DISCUSSION

¶12           Smith argues the superior court abused its discretion in
denying his Rule 20 motion for a judgment of acquittal because such denial
violated his due process rights. See Ariz. R. Crim. P. 20(a)(1) (requiring the
court to enter a judgment of acquittal “if there is no substantial evidence to
a support a conviction”).

¶13            We review for sufficiency of the evidence de novo, viewing the
facts in the light most favorable to sustaining the verdict. State v. Montes
Flores, 245 Ariz. 303, 308, ¶ 23 (App. 2018) (citing State v. West, 226 Ariz. 559,
562, ¶¶ 15–16 (2011)).

¶14            The superior court must enter a judgment of acquittal “if there
is no substantial evidence to support a conviction.” Ariz. R. Crim. P.
20(a)(1). Substantial evidence is “such proof that ‘reasonable persons could
accept as adequate and sufficient to support a conclusion of defendant’s
guilt beyond a reasonable doubt.’” State v. Mathers, 165 Ariz. 64, 67 (1990)
(quoting State v. Jones, 125 Ariz. 417, 419 (1980)). The requirements of the
due process clause are satisfied if, based on the evidence presented, “any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see
also Montes Flores, 245 Ariz. at 308, ¶ 23 (citing West, 226 Ariz. at 562, ¶ 16).
The State need not negate every conceivable theory of innocence when guilt
has been established by circumstantial evidence. State v. Nash, 143 Ariz. 392,
404 (1985).

¶15            As the jury was instructed in this case, a person commits theft,
a class 2 felony, if, without lawful authority, he knowingly controls
property of another, which is valued at an amount equal to or greater than
$25,000, “knowing or having reason to know that the property was stolen.”
A.R.S. § 13-1802(A)(5), (G). Further, a person is guilty of an offense if, with
the intent to promote or facilitate the commission of the offense, he “[a]ids,
counsels, agrees to aid or attempts to aid another person in planning or
committing an offense.” A.R.S. § 13-301(2). Thus, a person is criminally
accountable for another’s conduct if he is “an accomplice of such other
person in the commission of an offense including any offense that is a
natural and probable or reasonably foreseeable consequence of the offense
for which the person was an accomplice.” A.R.S. § 13-303(A)(3).



                                        4
                              STATE v. SMITH
                             Decision of the Court

¶16             Here, the State presented substantial evidence Young took
property from Amazon’s sorting center valued at far more than $25,000,
removing it to his own storage units. See A.R.S. § 13-1802(A)(5), (G).
Evidence also established Smith’s constant presence at the storage facility,
Smith’s coordinated effort with Young to quickly process items in the
storage units, and the suspicious appearance of those items. This evidence
combined to demonstrate Smith acted, at the very least, as an accomplice in
controlling, without lawful authority, property he knew or had reason to
know was stolen property. See A.R.S. §§ 13-301, -303(A)(3), and -1802(A)(5).
From these facts, the jury could properly infer that Smith intended to aid in
the commission of the theft. See State v. McNair, 141 Ariz. 475, 480–81 (1984);
State v. Talley, 112 Ariz. 268, 270 (1975); State v. Ortiz, 9 Ariz. App. 116, 118–
19 (1969). Even if the evidence painted Young as the primary actor, the
circumstances of Smith’s assistance in the ongoing and coordinated
“criminal venture” demonstrated his guilt as an accomplice. See McNair,
141 Ariz. at 480–81.

¶17           On the record before this court, a rational jury could have
concluded beyond a reasonable doubt that Smith committed theft of
property valued at $25,000 or more, or at the very least, was an accomplice
to such theft. See A.R.S. §§ 13-301, -303, and -1802(A)(5), (G). The State
presented substantial evidence to support the conviction, and the superior
court properly denied Smith’s Rule 20 motion. The court did not violate
Smith’s due process rights.

                                CONCLUSION

¶18           We affirm Smith’s conviction and sentence.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         5